                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                            Plaintiff,

              V.                              Case No. 19-cv-212-slc

 DANN & WENDT, INC.,

                            Defendant.


                                 DEFAULT JUDGMENT


      It appearing by the declaration of counsel for the plaintiff that the defendant has

failed to appear, plead, or otherwise defend as provided in the Federal Rules of Civil

Procedure, the defendant's default is hereby entered.

       A default having been entered against the defendant, and counsel for the

plaintiff having requested judgment against the defaulted defendant and having filed

a proper declaration in all accordance with Rule 55 of the Federal Rules of Civil

Procedure;

      Judgment is rendered in favor of the plaintiff, United States of America, and

against the defendant, Dann & Wendt, Inc., as follows:

             Principal                                   $5,171.00

             Interest through May 16, 2018               $   62.26

             Debt Management Service Fees                $1,600.63

             Department of Justice Fees                  $ 211.35
              TOTAL                                         $7,045.24

together with a civil filing fee of $400.00, a U.S. Marshal fee of $167.70, plus interest on

the judgment at the legal rate until satisfaction of the debt.

       Dated this   I ~ day o f p                 , 2019.


                                         ~o~
                                           PETER OPPENEER
                                           Clerk of Court




                                              2
